                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Spencer H. Wan (CA Bar No. 304329)
                     2     spencer.wan@morganlewis.com
                     3    One Market, Spear Street Tower
                          San Francisco, CA 94105
                     4    Tel: 415.442.1126; Fax: 415.442.1001

                     5    Brian T. Ortelere (pro hac vice)
                            brian.ortelere@morganlewis.com
                     6    1701 Market Street
                     7    Philadelphia, PA 19103-2921
                          Tel: 215.963.5000; Fax: 215.963.5001
                     8
                          Matthew A. Russell (pro hac vice)
                     9      matthew.russell@morganlewis.com
                          77 West Wacker Drive
                    10
                          Chicago, IL 60601
                    11    Tel: 312.324.1771; Fax: 312.324.1001

                    12    Attorneys for Defendant
                          Mercer Investment Consulting
                    13
                                                        UNITED STATES DISTRICT COURT
                    14
                                                       NORTHERN DISTRICT OF CALIFORNIA
                    15
                                                                 OAKLAND DIVISION
                    16

                    17       Charles Baird, et. al.,
                                                                            Case No. 4:17-cv-01892-HSG
                    18               Plaintiffs,
                    19
                                     v.                                       STIPULATION AND (PROPOSED)
                    20                                                        ORDER REGARDING DISCOVERY OF
                             BlackRock Institutional Trust Co., N.A., et al., ELECTRONICALLY STORED
                    21                                                        INFORMATION
                                   Defendants.
                    22

                    23
                                   Plaintiffs Charles Baird and Lauren Slayton, and Defendant Mercer Investment
                    24
                          Consulting (“Mercer”) (collectively referred to herein as the “Parties”), HEREBY STIPULATE
                    25
                          AND AGREE, by and through their undersigned counsel, that the following specifications shall
                    26

                    27

                    28                                                              STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                           REGARDING DISCOVERY OF ESI
 BOCKIUS LLP             DB1/ 101148692.1
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          govern discovery of all documents, electronically stored information (“ESI”), and any other
                     2
                          materials and information produced by the Parties during discovery in the above-captioned action.
                     3
                          I.       General
                     4
                                   A.       The Parties shall take reasonable steps to comply with the procedures set forth in
                     5
                          this Stipulation.
                     6
                                   B.       This Stipulation is intended to streamline production to promote a “just, speedy
                     7
                          and inexpensive determination” of this action, as required by Federal Rule of Civil Procedure 1.
                     8
                                   C.       To the extent reasonably possible, the production of documents shall be conducted
                     9
                          to maximize efficient and quick access to documents and minimize related discovery costs. The
                    10
                          terms of this Stipulation shall be construed so as to ensure the prompt, efficient, and cost-effective
                    11
                          exchange of information consistent with the Federal Rules of Civil Procedure, the Local Rules,
                    12
                          and any orders by this Court.
                    13
                                            1.     Except as specifically limited herein, this Stipulation governs the
                    14
                          production of discoverable documents by the Parties during the litigation. In the event of transfer
                    15
                          to other courts, this Stipulation will remain in effect in all respects, until adopted by the transferee
                    16
                          court or replaced by a successor agreement.
                    17
                                            2.     This Stipulation shall not enlarge, reduce, or otherwise affect the scope of
                    18
                          discovery in this litigation as imposed by the Federal Rules of Civil Procedure, the Local Rules,
                    19
                          and the Court’s orders, nor imply that discovery produced under the terms of this Stipulation is
                    20
                          properly discoverable, relevant, or admissible in this or in any other litigation.
                    21
                                            3.     Subject to this Stipulation, the Parties’ objections and responses to requests
                    22
                          for production of documents and interrogatories, and subject to a binding Stipulated Protective
                    23
                          Order filed with the Court (“Protective Order”), all documents that are responsive to discovery
                    24
                          requests and not designated as “privileged” shall be produced in the manner provided herein.
                    25
                          Nothing in this Stipulation shall be interpreted to require disclosure of materials that a Party
                    26
                          contends are not discoverable or are protected from disclosure by the attorney-client privilege, the
                    27
                                                                             2
                    28                                                                   STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          attorney work product doctrine, or any other privilege that may be applicable. Additionally,
                     2
                          nothing in this Stipulation shall be deemed to waive or limit any Party’s right to object to the
                     3
                          production of certain electronically stored information, or to move for an appropriate order
                     4
                          pursuant to the Federal Rules of Civil Procedure on the ground that the sources are not reasonably
                     5
                          accessible because of undue burden or cost or on the ground that there is good cause for the
                     6
                          documents’ production.
                     7
                                            4.   The Parties agree to promptly alert all other Parties concerning any
                     8
                          technical problems associated with complying with this Stipulation. To the extent compliance
                     9
                          with this Stipulation imposes an undue burden with respect to any protocol, source, or search term
                    10
                          listed herein, the Parties shall promptly confer in an effort to resolve the issue.
                    11
                                            5.   Consistent with their obligations under applicable Federal Rules of Civil
                    12
                          Procedure, the Parties will attempt to resolve, in person, in writing (including e-mail) or by
                    13
                          telephone, disputes regarding the issues set forth herein prior to filing a motion with the Court, or
                    14
                          otherwise seeking relief. If the Parties are unable to resolve the dispute after a good faith effort,
                    15
                          the Parties may seek Court intervention in accordance with the Court’s procedures.
                    16
                          II.     Production Format – Hardcopy
                    17
                                   Hardcopy documents should be produced as single-page, Group IV, 300 DPI TIFF images
                    18
                          with an .opt image cross-reference file and a delimited database load file (i.e., .dat). The database
                    19
                          load file should contain the following fields: “BEGNO,” “ENDNO,” “BEGATTACH,”
                    20
                          “ENDATTACH,” “PAGES,” “CUSTODIAN,” and “FULLTEXT.” The documents should be
                    21
                          logically unitized (i.e., distinct documents should not be merged into a single record, and a single
                    22
                          document should not be split into multiple records) and should be produced in the order in which
                    23
                          they are kept in the usual course of business. If an original document contains relevant
                    24
                          information in color (including but not limited to documents that have charts, graphs, graphics
                    25
                          other than in the header or footer of the document, redline changes from more than one person,
                    26
                          and/or highlighting), the document should be produced as single-page, 300 DPI with a minimum
                    27
                                                                             3
                    28                                                                   STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          quality level of 75, 24-bit, color JPG images. OCR should also be provided. The OCR software
                     2
                          should maximize text quality over process speed. Settings such as “auto-skewing” and “auto-
                     3
                          rotation” should be turned on during the OCR process.
                     4
                          III.    Production Format – Electronically Stored Information
                     5
                                   Electronically stored information (“ESI”) should be produced as single-page, Group IV,
                     6
                           300 DPI TIFF images with the exception of source code, audio, video, and spreadsheet- and
                     7
                           database-type files, including, but not limited to, Microsoft Excel, CSV, PowerPoint and similar
                     8
                           files, and Access/database files – which should be produced in native format.
                     9
                                   To the extent that a party obtains through discovery a non-redacted file or document that
                    10
                          it believes is not adequately represented in an image file format, the receiving party may request
                    11
                          that files or documents by Bates number be produced as a Native File, the production of which
                    12
                          may not unreasonably be withheld and thus produced within fourteen (14) days of the request
                    13
                          unless the volume is too large at which time the producing party will notify the requesting party
                    14
                          of the necessary turn-around time to complete the request. However, for requests for all files of
                    15
                          a certain type, from a certain custodian, or from a certain time period, the parties shall meet and
                    16
                          confer regarding such request before the native files are produced. If a producing party wishes to
                    17
                          designate a Native File “Confidential” it shall do so by producing the Native File on media that
                    18
                          is labeled “Confidential” or by branding the placeholder TIFF image. If a producing party
                    19
                          wishes to redact material from a file that it would otherwise produce as a Native File, it shall do
                    20
                          so by converting that file to a TIFF image and producing it in redacted form along with OCR text
                    21
                          that reflects such redactions, or if such conversion renders or will render the document
                    22
                          reasonably unusable, by producing the file in such other reasonably usable form as may be
                    23
                          agreed upon by the respective parties, including, but not limited to native file redaction.
                    24
                                   All ESI should be produced with a delimited, database load file that contains the
                    25
                          metadata fields listed in Appendix 1, attached hereto, to the extent captured at the time of the
                    26
                          collection. To the extent that metadata does not exist, is not reasonably accessible or available
                    27
                                                                            4
                    28                                                                 STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                              REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          for any documents produced, nothing in this Stipulation shall require any Party to extract,
                     2
                          capture, collect or produce such data. If the Parties agree, certain documents identified and
                     3
                          collected as part of a targeted collection that originated as ESI may be produced without
                     4
                          metadata but compliant with Section II. An .opt image cross-reference file should also be
                     5
                          provided for all TIFF images.
                     6
                                   To the extent a document is not produced natively, the TIFF images should show any
                     7
                           and all text and images which would be visible to the reader using the native software that
                     8
                           created the document. For example, TIFF images of e-mail messages should include the BCC
                     9
                           line; PowerPoint documents should be processed with hidden slides and all speaker notes
                    10
                           unhidden, and should be processed to show both the slide and the speaker’s notes on the
                    11
                           TIFF/JPG image; and Word documents should reflect all “track changes” and comment bubbles
                    12
                           present in the document. Color originals may be produced in B&W TIFF format, but the
                    13
                           receiving party may subsequently request, by Bates number(s), a replacement set of images in
                    14
                           color. When such request is made by the receiving party, the production of images in color
                    15
                           when may not unreasonably be withheld and thus the producing party must re-produce the color
                    16
                           images within fourteen (14) days of the request, unless the volume is too large at which time the
                    17
                           producing party will notify the requesting party of the necessary turn-around time to complete
                    18
                           the request. However categorical or wholesale requests are deemed invalid.
                    19
                                   If a document is produced in native format, a single-page Bates-stamped TIFF image
                    20
                          slip-sheet containing the confidential designation and text stating the document has been
                    21
                          produced in native format should also be provided. If documents requested in native format
                    22
                          require redactions, the parties should meet and confer regarding how to implement redactions
                    23
                          while ensuring that proper formatting and usability are maintained. Each native file should be
                    24
                          named according to the Bates number it has been assigned, and should be linked directly to its
                    25
                          corresponding record in the load file using the NATIVELINK field. To the extent that either
                    26
                          party believes that native files should be produced for a specific document or class of documents
                    27
                                                                           5
                    28                                                                 STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                              REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          not required to be produced in native format pursuant to this paragraph or to the extent records
                     2
                          do not easily conform to native or TIFF format (i.e., structured data), the parties should meet and
                     3
                          confer in good faith.
                     4
                          IV.      Previously Collected and Produced Data
                     5
                                   The Parties agree that there is no obligation to recollect or reproduce any prior collections
                     6
                          or productions collected or produced prior to the entry of this ESI Stipulation. This includes not
                     7
                          requiring either party to reproduce productions in the production format outlined in this ESI
                     8
                          Stipulation.
                     9
                          V.       Production – Handling Completely Non-Responsive Documents Attached to
                    10             Production-Eligible Documents
                    11             In an effort to avoid unnecessary expense and burden, the parties agree that completely
                    12    non-responsive documents attached to an otherwise production-eligible document can be
                    13    produced as a single-page Bates-stamped TIFF image slip-sheet containing the text stating the
                    14    document has been withheld as non-responsive. For all attachments withheld as non-responsive,
                    15    the producing party agrees to produce as part of the metadata load files the ESI metadata listed in
                    16    Appendix A (with the exception of text). To the extent that the receiving party, acting in good
                    17    faith after a reasonable review of the produced documents and withheld attachments, believes that
                    18    the attachments withheld are in fact responsive, the receiving party may make a narrowly-tailored
                    19    request for a non-excessive set of such documents, the production of which must be produced
                    20    within fourteen (14) days of the request unless the producing party provides to the requesting
                    21    party the basis for withholding each specific document selected as non-responsive within fourteen
                    22    (14) days of the request.
                    23             When producing responsive attachments, the parent email will be produced, regardless of
                    24    responsiveness unless otherwise protected from disclosure.
                    25

                    26

                    27
                                                                             6
                    28                                                                  STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                               REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          VI.      Production Format – Social Media
                     2
                                   ESI from social media websites (e.g., LinkedIn, Facebook, Twitter) may be produced by
                     3
                          capturing information through “screen shots” or “screen captures” and converting same into
                     4
                          images along with corresponding extracted text or OCR unless the Parties agree to perform bulk
                     5
                          exports of accounts, such as by exporting out a profile from LinkedIn or downloading a copy of
                     6
                          an individual’s Facebook data or archive
                     7
                          VII.     Production Format - Media
                     8
                                   Documents shall be exchanged on DVD-ROMs, CD-ROMs, USB drives, portable hard
                     9
                          drives or through secure file transfer protocols (e.g., FTP) or similar secure electronic
                    10
                          transmission. The production media shall be labeled with the Volume Number along with the
                    11
                          Bates Number range(s) of the materials, and where not practicable to do so, may be provided in
                    12
                          an accompanying letter. Any document production that may contain “non-public personal
                    13
                          information” (as defined in the Gramm-Leach-Bliley Act) or “Confidential Health Information”
                    14
                          (as defined in the Protective Order that is protected under the Health Insurance Portability and
                    15
                          Accountability Act of 1996 (“HIPAA”) Privacy Rule, 45 C.F.R., pts. 160 and 164, and/or other
                    16
                          applicable state or federal law or regulation concerning confidential health information) shall be
                    17
                          produced in encrypted form and the production media shall be labeled “MAY CONTAIN NON-
                    18
                          PUBLIC PERSONAL INFORMATION” or “MAY CONTAIN CONFIDENTIAL HEALTH
                    19
                          INFORMATION” as applicable. If a Producing Party encrypts or “locks” the production, the
                    20
                          Producing Party shall send, under separate cover, an explanation of how to decrypt the files.
                    21
                          VIII. Processing and Other Specifications
                    22
                                   A.       On-Site Inspections: On-site inspections of ESI under Rule 34(b) shall not be
                    23
                          permitted absent a good-faith showing by the Requesting Party of good cause and specific need or
                    24
                          upon agreement of the parties. As appropriate, the Court may condition on-site inspections of
                    25
                          ESI, as authorized in the preceding sentence, to be performed by independent third-party experts,
                    26
                          and the Court may set other conditions deemed appropriate by the Court.
                    27
                                                                             7
                    28                                                                  STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                               REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                                   B.       Bates Numbering and Confidentiality Designations: Each page of a produced
                     2
                          image shall have a legible, unique Bates number that includes an alpha prefix along with a fixed
                     3
                          number, i.e., ABC00000001, electronically “burned” onto the image at a location that does not
                     4
                          unreasonably obliterate or obscure any information from the source document. Each image page
                     5
                          or native file assigned a Bates number shall be assigned a Bates number that is unique and
                     6
                          maintains a constant length across the entire document production. No other legend or stamp will
                     7
                          be placed on the document image other than confidentiality legends (where applicable) or
                     8
                          redactions.
                     9
                                   C.       ESI Date and Time Processing: Each Party’s ESI should be processed using a
                    10
                          consistent Time Zone for all data. The Party shall share the Time Zone selected for processing of
                    11
                          its data with the other Party.
                    12
                                   D.       Global or Horizontal Deduplication: Removal of duplicate documents should only
                    13
                          be done on exact duplicate documents (based on MD5 or SHA-1 hash values, at the family level).
                    14
                          Attachments should not be eliminated as duplicates for purposes of production, unless the parent
                    15
                          e-mail and all attachments are also duplicates. When applying global deduplication, metadata
                    16
                          identifying all custodians in possession of each document that is removed as a duplicate must be
                    17
                          provided in the CUSTODIAN metadata field subject to any exceptions provided in this
                    18
                          Stipulation.
                    19
                                   E.       Email Thread Suppression: Each Party may also deduplicate e-mails in such a
                    20
                          way as to eliminate earlier e-mails, and produce only the most complete iteration of an e-mail
                    21
                          chain. However, any de-duplication tool used by a party must ensure that an e-mail will be
                    22
                          suppressed only if its recipients (including cc and bcc recipients), subject, body text (excluding
                    23
                          specified automatic footers and normalized to consolidate white space) and attachments are
                    24
                          wholly included in another more representative e-mail. The producing party will be using
                    25
                          Brainspace’s email thread suppression tool and workflow.
                    26

                    27
                                                                           8
                    28                                                                 STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                              REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                                   F.       Embedded Objects: Some Microsoft Office and .RTF files may contain embedded
                     2
                          objects. Such objects typically are the following file types: Microsoft Excel, Word, PowerPoint,
                     3
                          Project, Outlook, Access and PDF. Subject to claims of privilege and immunity, as applicable,
                     4
                          objects with those identified file types shall be extracted as separate files and shall be produced as
                     5
                          attachments to the file in which they were embedded unless otherwise subject to an exception
                     6
                          provided within this Stipulation.
                     7
                                   G.       Compressed Files: Compressed file types (i.e., .CAB, .GZ, .TAR. .Z, .ZIP) shall
                     8
                          be decompressed in a reiterative manner to ensure that a zip within a zip is decompressed into the
                     9
                          lowest possible compression resulting in individual files.
                    10
                                   H.       Redactions: The producing party can redact documents for privilege, personally
                    11
                          identifiable information, and the names of Mercer clients other than BlackRock and/or the
                    12
                          BlackRock Plan, as well other information that would render the client easily identifiable (such
                    13
                          as, for example, employer identification numbers or email addresses, to the extent they contain
                    14
                          the client’s name). If, during the course of discovery, the parties identify other kinds of
                    15
                          information that any party has a reasonable basis for redacting, the parties will meet and confer
                    16
                          regarding it before such redactions are made. If the issue cannot be resolved, the parties will seek
                    17
                          resolution from the Court.
                    18
                                   I.       No Designation of Discovery Requests: Production of hard copy documents and
                    19
                          ESI in the reasonably usable form set out in this Stipulation need not include any reference to the
                    20
                          requests to which a document or ESI may be responsive.
                    21
                                   J.       Foreign Language Documents: To the extent that documents or ESI are produced
                    22
                          that contain languages other than English, in whole or in part, the Producing Party shall produce
                    23
                          all foreign language document and ESI in the original language. The Producing Party has no
                    24
                          obligation to provide a translation of the documents or ESI or any portion thereof.
                    25

                    26

                    27
                                                                            9
                    28                                                                  STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                               REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          IX.      Identification and Collection of Documents
                     2
                                   A.       Except at otherwise agreed upon in this Stipulation, the Parties will meet and
                     3
                          confer in an effort to agree upon the following:
                     4
                                            1.     List of records custodians;
                     5
                                            2.     Search methodology to be applied, including, but not limited to, search
                     6
                          terms and date restrictions; and
                     7
                                            3.     Location of relevant data sources including custodial and non-custodial.
                     8
                                   B.       Search Methodology:
                     9
                                            1.     Email and Non-Email: the Parties agree to search for and produce unique,
                    10
                          responsive records from sources of hard copy and ESI to the extent a custodian reveals that such
                    11
                          locations may contain responsive information and such data is within the possession, custody or
                    12
                          control of the Producing Party.
                    13
                                            2.     The Producing Party will run the initial search strings identified by the
                    14
                          parties against the identified data sources and provide the requesting party with counts for number
                    15
                          of hits yielded by each search string. After reviewing the search string hit report, the requesting
                    16
                          party may propose to the producing party for its consideration additional search strings to be run
                    17
                          based on the results received thus far. So long as the requesting party demonstrates that the
                    18
                          additional proposed search strings is likely to return additional relevant information, the
                    19
                          producing party will provide the requesting party with counts for the number of hits yielded by
                    20
                          each of the requesting party’s search string. The parties will then meet and confer to discuss the
                    21
                          hit reports and to determine whether additional review of documents is likely to return additional
                    22
                          relevant information.
                    23
                                            3.     The parties envision an iterative process whereby the parties evaluate the
                    24
                          results of initial searches and, in good faith, tailor the use of search strings so as to effectively
                    25
                          identify potentially responsive material and avoid the false identification of material which is not
                    26
                          responsive. The producing party will identify to the requesting party any material changes to the
                    27
                                                                             10
                    28                                                                    STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                 REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          search string lists. If the requesting party objects to the changes and proposes any modification of
                     2
                          its own, the parties will meet and confer regarding the requesting party’s proposal. If the parties
                     3
                          cannot reach an agreement regarding the requesting party’s proposed search terms or additional
                     4
                          search terms, either party may present the dispute to Magistrate Judge Westmore pursuant to her
                     5
                          dispute resolution procedures.
                     6
                                            4.     The mere fact that a document is hit or captured by the application of any
                     7
                          agreed upon search terms does not mean that such document is necessarily responsive to any
                     8
                          propounded discovery request or is otherwise relevant to this litigation. Determinations of
                     9
                          discoverability, responsiveness and privilege shall be made by the Producing Party, which shall
                    10
                          make such determinations in accordance with its obligations under the Federal Rules of Civil
                    11
                          Procedure.
                    12
                          X.       Preservation
                    13
                                   A.       The Parties acknowledge that they have an obligation to take reasonable and
                    14
                          proportional steps to preserve discoverable information in the Party’s possession, custody or
                    15
                          control.
                    16
                                   B.       The Parties agree that the circumstances of this case do not warrant the
                    17
                          preservation, collection, review, or production of ESI that is not reasonably accessible because
                    18
                          they anticipate that enough relevant information can be yielded from reasonably accessible
                    19
                          sources and, as necessary and appropriate, supplemented with deposition discovery. Moreover,
                    20
                          the remote possibility of additional relevant information existing in not reasonably accessible
                    21
                          sources is substantially outweighed by the burden and cost of preservation, collection, review and
                    22
                          production of ESI from sources that are not reasonably accessible. The Parties agree that the
                    23
                          following ESI is not reasonably accessible:
                    24
                                            1.     Deleted, shadowed, damaged, residual, slack, fragmented, or other data
                    25
                          only accessible by forensics and “unallocated” space on hard drives.
                    26

                    27
                                                                             11
                    28                                                                   STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                                            2.     Data stored in random access memory (“RAM”), temporary files, or other
                     2
                          ephemeral data that is difficult to preserve without disabling operating systems.
                     3
                                            3.     Data stored on photocopiers, scanners and fax machines.
                     4
                                            4.     Server, system or network logs.
                     5
                                            5.     Logs of calls made from cellular or land-line phones.
                     6
                                            6.     Legacy data or data remaining from systems no longer in use so long as the
                     7
                          legacy data is unintelligible on the systems in use.
                     8
                                            7.     Computer programs, operating systems, computer activity logs,
                     9
                          programming notes or instructions, batch files, system files, and miscellaneous files or file
                    10
                          fragments.
                    11
                          XI.      Privilege and Privilege Logs
                    12
                                   A.       The Parties agree that they need not initially exchange the text of litigation
                    13
                          hold/retention instructions issued in this litigation.
                    14
                                   B.       The parties agree that certain privileged communications or documents (excluding
                    15
                          those subject to the fiduciary exception to the attorney-client privilege, if any exist) need not be
                    16
                          included in a privilege log: (a) any privileged communications or documents involving trial
                    17
                          counsel for Mercer that post-date the filing of the complaint, (b) any internal communications
                    18
                          within a law firm, and (c) any communications regarding litigation holds or preservation,
                    19
                          collection, or review in this or any Litigation.
                    20
                                   C.       In an effort to avoid unnecessary expense and burden, the Parties agree that, for
                    21
                          documents redacted or withheld from production on the basis of attorney-client privilege, work
                    22
                          product doctrine and/or any other applicable privilege, the Producing Party will prepare a
                    23
                          summary log containing, for each document (except those exempted above) claimed as
                    24
                          privileged, an export of all or a subset of the metadata fields listed below (as agreed upon by the
                    25
                          Parties) to the extent such information exists and has not been suppressed or redacted for
                    26
                          privilege. The summary log of documents redacted or withheld from production shall be
                    27
                                                                              12
                    28                                                                    STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                 REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          provided by the Producing Party within fourteen (14) days of substantially completing its
                     2
                          productions. The export should include the following information from the top line email:
                     3
                                        x   BEGNO (if not produced) or BEGBATES (if produced)
                     4                  x   ENDNO (if not produced) or ENDBATES (if produced)
                     5                  x   BEGATTACH (if not produced) or BEGBATESATTACH (if produced)
                                        x   ENDATTACH (if not produced) or ENDBATESATTACH (if produced)
                     6                  x   CUSTODIAN
                                        x   FROM
                     7
                                        x   TO
                     8                  x   CC
                                        x   BCC
                     9                  x   SUBJECT
                                        x   SENTDATE
                    10
                                        x   RECEIVEDDATE
                    11                  x   FILENAME
                                        x   AUTHOR
                    12                  x   CREATEDDATE
                    13                  x   MD5 HASH
                                        x   PRIV_TYPE
                    14
                                   D.       If the requesting party requires further information, it shall explain in writing the
                    15
                          need for such information and identify, by Bates number or other unique identifier, each
                    16
                          document for which it seeks this information. Within fourteen (14) days of such a request, the
                    17
                          Producing Party must provide the requested information.
                    18
                          XII.     Production of Privileged or Otherwise Protected Material
                    19
                                   A.       No Waiver by Disclosure. This order is entered pursuant to Rule 502(d) of the
                    20
                          Federal Rules of Evidence. Subject to the provisions of this Order, if a party or subpoenaed
                    21
                          nonparty (the “Disclosing Party”) discloses information in connection with the pending litigation
                    22
                          that the Disclosing Party thereafter claims to be privileged or protected by the attorney-client
                    23
                          privilege or work product protection (“Protected Information”), the disclosure of that Protected
                    24
                          Information will not constitute or be deemed a waiver or forfeiture – in this or any other federal
                    25
                          or state action – of any claim of privilege or work product protection that the Disclosing Party
                    26

                    27
                                                                              13
                    28                                                                    STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                 REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          would otherwise be entitled to assert with respect to the Protected Information and its subject
                     2
                          matter.
                     3
                                    B.      Notification Requirements; Best Efforts of Receiving Party. A Disclosing Party
                     4
                          must promptly notify the party receiving the Protected Information (“the Receiving Party”), in
                     5
                          writing, that it has disclosed that Protected Information without intending a waiver by the
                     6
                          disclosure. Upon such notification, the Receiving Party must – unless it contests the claim of
                     7
                          attorney-client privilege or work product protection in accordance with paragraph (c) – promptly
                     8
                          (i) notify the Disclosing Party that it will make best efforts to identify and return, sequester, or
                     9
                          destroy (or in the case of electronically stored information, delete) the Protected Information and
                    10
                          any reasonably accessible copies it has and (ii) provide a certification that it will cease further
                    11
                          review, dissemination, and use of the Protected Information. Within five business days of receipt
                    12
                          of the notification from the Receiving Party, the Disclosing Party must explain as specifically as
                    13
                          possible why the Protected Information is privileged.
                    14
                                    C.      Contesting Claim of Privilege or Work Product Protection. If the Receiving Party
                    15
                          contests the claim of attorney-client privilege or work product protection, the Receiving Party
                    16
                          must – within seven business days of receipt of the notice of disclosure – move the Court for an
                    17
                          Order compelling disclosure of the information claimed as unprotected (a “Disclosure Motion”).
                    18
                          The Disclosure Motion must be filed under seal and must not assert as a ground for compelling
                    19
                          disclosure the fact or circumstances of the disclosure. Pending resolution of the Disclosure
                    20
                          Motion, the Receiving Party must not use the challenged information in any way or disclose it to
                    21
                          any person other than those required by law to be served with a copy of the sealed Disclosure
                    22
                          Motion.
                    23
                                    D.      Stipulated Time Periods. The parties may stipulate to extend the time periods set
                    24
                          forth in paragraphs (b) and (c).
                    25
                                    E.      Attorney’s Ethical Responsibilities. Nothing in this order overrides any attorney’s
                    26
                          ethical responsibilities to refrain from examining or disclosing materials that the attorney knows
                    27
                                                                             14
                    28                                                                   STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          or reasonably should know to be privileged and to inform the Disclosing Party that such materials
                     2
                          have been produced.
                     3
                                   F.       Burden of Proving Privilege or Work-Product Protection. The Disclosing Party
                     4
                          retains the burden – upon challenge pursuant to paragraph (c) – of establishing the privileged or
                     5
                          protected nature of the Protected Information.
                     6
                                   G.       In camera Review. Nothing in this Order limits the right of any party to petition
                     7
                          the Court for an in camera review of the Protected Information.
                     8
                                   H.       Voluntary and Subject Matter Waiver. This Order does not preclude a party from
                     9
                          voluntarily waiving the attorney-client privilege or work product protection. The provisions of
                    10
                          Federal Rule of Evidence 502(a) apply when the Disclosing Party uses or indicates that it may use
                    11
                          information produced under this Order to support a claim or defense.
                    12
                                   I.       Review. Nothing contained herein is intended to or shall serve to limit a party’s
                    13
                          right to conduct a review of documents, ESI or information (including metadata) for
                    14
                          responsiveness and/or segregation of privileged and/or protected information before production.
                    15
                          Further nothing contained herein is intended to reduce the time frame provided to the Disclosing
                    16
                          Party to complete their review should they choose to do so.
                    17
                                   J.       Proportionality. Nothing contained herein is intended to limit a party’s
                    18
                          proportionality and burden arguments specifically related to the costs to conduct a review of
                    19
                          documents, ESI or information (including metadata) for responsiveness and/or segregation of
                    20
                          privileged and/or protected information before production.
                    21
                                   K.       Rule 502(b)(2). The provisions of Federal Rule of Evidence 502(b)(2) are
                    22
                          inapplicable to the production of Protected Information under this Order.
                    23
                          XIII. Discovery Liaisons
                    24
                                   Each party shall designate one or more individuals as Designated ESI Liaison(s) for
                    25
                          purposes of meeting and conferring with the other parties and of attending Court hearings on the
                    26
                          subject of relevant ESI. The Designated ESI Liaison shall be reasonably prepared to speak about
                    27
                                                                             15
                    28                                                                   STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                                REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          and explain the party’s relevant electronic systems and capabilities and the technical aspects of
                     2
                          the manner in which the party has responded to eDiscovery, including (as appropriate) relevant
                     3
                          ESI retrieval technology and search methodology.
                     4
                          XIV. Cooperation & Good Faith
                     5
                                   The Parties are aware of the importance the Court places on cooperation and commit to
                     6
                          cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
                     7
                          Discovery of ESI.
                     8
                                   The Parties shall make their best efforts to comply with and resolve any differences
                     9
                          concerning compliance with this Stipulation. If a Producing Party cannot comply with any
                    10
                          material aspect of this Stipulation, such Party shall inform the Requesting Party as to why
                    11
                          compliance with the Stipulation was unreasonable or not possible within seven (7) days after so
                    12
                          learning. No Party may seek relief from the Court concerning compliance with the Stipulation
                    13
                          unless it has conferred with other affected Parties to the action.
                    14
                          XV.      No Effect on Discovery or Admissibility
                    15
                                   This Stipulation does not address, limit, or determine the relevance, discoverability,
                    16
                          agreement to produce, or admissibility of ESI. The Parties are not waiving the right to seek any
                    17
                          discovery, and the Parties are not waiving any objections to specific discovery requests. Nothing
                    18
                          in this Stipulation shall be interpreted to require disclosure of materials that a Party contends are
                    19
                          not discoverable or are protected from disclosure by the attorney-client privilege, the work
                    20
                          product doctrine, or any other privilege that may be applicable. Nothing in this Stipulation shall
                    21
                          be construed to affect the admissibility of any document or data. All objections to the
                    22
                          admissibility of any document or data, except as to the authenticity of the documents produced by
                    23
                          a Party as to which that Party stipulates, are preserved and may be asserted at any time.
                    24
                          XVI. Protective Order
                    25
                                   Nothing in this Stipulation shall be deemed to limit, modify, or override any provision of
                    26
                          the Protective Order.
                    27
                                                                            16
                    28                                                                  STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                               REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1
                          XVII. Modification
                     2
                                   This Stipulation may be modified by Stipulation of the Parties or by Order of the Court.
                     3
                          Dated: December 18, 2018
                     4

                     5
                          COHEN MILSTEIN SELLERS & TOLL,                        MORGAN, LEWIS & BOCKIUS, LLP
                     6    PLLC

                     7    /s/ Mary J. Bortscheller            .                  /s/ Matthew A. Russell
                          Michelle C. Yau
                     8                                                          Brian T. Ortelere (pro hac vice)
                          Michelle C. Yau (admitted Pro Hac Vice)               1701 Market Street
                     9    Mary J. Bortscheller (admitted Pro Hac Vice)          Philadelphia, PA 19103
                          Daniel R. Sutter (admitted Pro Hac Vice)              Tel: (215) 963-5150
                    10                                                          Fax: (215) 963-5001
                          1100 New York Avenue, N.W.                            brian.ortelere@morganlewis.com
                          Suite 500, West Tower
                    11    Washington, D.C. 20005                                Matthew A. Russell (pro hac vice)
                    12    Tel: (202) 408-4600                                   77 West Wacker Drive
                          Fax: (202) 408-4699                                   Chicago, IL 60601
                    13    myau@cohenmilstein.com                                Tel: (312) 324-1771
                          mbortscheller@cohenmilstein.com                       Fax: (312) 324-1001
                    14    dsutter@cohenmilstein.com                             matthew.russell@morganlewis.com

                    15    FEINBERG, JACKSON, WORTHMAN                           Spencer H. Wan (CA Bar No. 304329)
                          & WASOW, LLP                                          specner.wan@morganlewis.com
                    16                                                          One Market, Spear Street Tower
                          Nina Wasow (Cal. Bar No. 242047)                      San Francisco, CA 94105
                          Todd Jackson (Cal. Bar No. 202598)                    Tel:   415.442.1126
                    17    2030 Addison Street                                   Fax: 415.442.1001
                          Suite 500
                    18    Berkeley, CA 94704
                                                                                Attorneys for Mercer Investment Consulting
                          Tel: (510) 269-7998
                    19    Fax: (510) 269-7994
                    20    nina@feinbergjackson.com
                          todd@feinbergjackson.com
                    21
                          Attorneys for Plaintiffs
                    22

                    23

                    24

                    25

                    26

                    27
                                                                           17
                    28                                                                 STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                              REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                     1                                                ATTESTATION
                     2             I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred

                     3    in the filing of this document.

                     4    Dated: December 18, 2018                       By:     _/s/ Matthew A. Russell _________
                                                                                 Matthew A. Russell
                     5

                     6

                     7
                                                                 [PROPOSED] ORDER
                     8
                                   PURSUANT TO THE STIPULATION, IT IS SO ORDERED: the above Stipulation and
                     9
                          Proposed Order Regarding Discovery of Electronically Stored Information is approved and all
                    10
                          parties shall comply with its provisions.
                    11

                    12                12/19/2018
                          Dated: ______________________                          ____________________________
                    13
                                                                                 U.S. District Court for the
                    14                                                           Northern District of California

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                                                                            18
                    28                                                                  STIPULATION AND (PROPOSED) ORDER
MORGAN, LEWIS &                                                                               REGARDING DISCOVERY OF ESI
                         DB1/ 101148692.1
 BOCKIUS LLP
 ATTORNEYS AT LAW
   PHILADELPHIA
                                                       APPENDIX 1: METADATA FIELDS

            Field Name                 Example / Format                                                       Description
  BEGBATES               ABC00000001 (Unique ID)                    The Document ID Number associated with the first page of the document.
  ENDBATES               ABC00000003 (Unique ID)                    The Document ID Number associated with the last page of the document.

  BEGATTACH              ABC00000001 (Unique ID Parent- Child       The Document ID Number associated with the first page of the parent document.
                         Relationships)
  ENDATTACH              ABC00000008 (Unique ID Parent- Child       The Document ID Number associated with the last page of the last attachment.
                         Relationships)
  PAGES                  3 (Numeric)                                   The number of pages for a document.
  VOLUME                 VOL001                                        The name of CD, DVD or Hard Drive (vendor assigns).
  RECORDTYPE             Options: e-mail, attachment, hard copy, loose The record type of a document.
                         e-file
  DESIGNATION            Confidential, Highly Confidential, etc.    Please populate this field for all documents that carry a confidentiality designation,
                                                                    separate and apart from the stamping of produced TIFFs. If the document is only provided
                                                                    in native, this field would be populated with the designation the native file should have if
                                                                    printed.
  REDACTED               Yes                                        Please populate this field for all documents that have a redaction.



  SENTDATE               MM/DD/YYYY                                 The date the email was sent.
  SENTTIME               HH:MM                                      The time the email was sent.
                                                                    The date the document was created.

                                                                    *Parties acknowledge that the CREATEDATE field may not actually reflect the date the
  CREATEDDATE            MM/DD/YYYY
                                                                    file was created, due to the ease of change to that field and the technical definition of the
                                                                    field (e.g., the created date and time reflects the date when the file was created in that
                                                                    particular location on the computer or on the other storage device location)




                                                                          19
                                                                   STIPULATION AND (PROPOSED) ORDER
                                                                         REGARDING DISCOVERY OF ESI
DB1/ 101148692.1
                                                    The time the document was created.

                                                    *Parties acknowledge that the CREATETIME field may not actually reflect the time the
  CREATETIME       HH:MM
                                                    file was created, due to the ease of change to that field and the technical definition of the
                                                    field (e.g., the created date and time reflects the time when the file was created in that
                                                    particular location on the computer or on the other storage device location).
  LASTMODDATE      MM/DD/YYYY                       The date the document was last modified.
  LASTMODTIME      HH:MM                            The time the document was last modified.
  RECEIVEDDATE     MM/DD/YYYY                       The date the document was received.
  RECEIVEDTIME     HH:MM                            The time the document was received.
  TIMEZONE         PST, CST, EST, etc.              The time zone the document was processed in.
  PROCESSED
  FILEPATH         i.e. John Smith/E-mail/Inbox     Location of the original document. The source should be the start of the relative path.
  AUTHOR           Jsmith                           The author of a document from extracted metadata.

                                                    *Parties acknowledge that the Author field may not actually reflect the author of the
                                                    document.


  LASTEDITEDBY     Jsmith                           The name of the last person to edit the document from extracted metadata.
  FROM             Joe Smith <jsmith@email.com>     The display name or e-mail of the sender of an e-mail.

  TO               Joe Smith <jsmith@email.com>;    The display name or e-mail of the recipient(s) of an e-mail.
                   tjones@email.com
  CC               Joe Smith <jsmith@email.com>;    The display name or e-mail of the copyee(s) of an e-mail.
                   tjones@email.com
  BCC              Joe Smith <jsmith@email.com>;    The display name or e-mail of the blind copyee(s) of an e-mail.
                   tjones@email.com
  SUBJECT                                           The subject line of the e-mail.
  DOCTITLE                                          The extracted document title of a document.

  IMPORTANCE       0 or 1 or 2                      E-mail Importance Flag (0 = Normal, 1 = Low Importance, 2 = High Importance)



                                                          20
                                                   STIPULATION AND (PROPOSED) ORDER
                                                         REGARDING DISCOVERY OF ESI
DB1/ 101148692.1
  CUSTODIAN            John Smith; Tim Jones; Finance Department The custodian/source of a document. NOTE: If the documents are de-duped on a global
                                                                 level, this field should contain the name of each custodian from which the document
                                                                 originated.
  ATTACH COUNT         Numeric                                    The number of attachments to a document.
  FILEEXT              XLS                                        The file extension of a document.
  FILENAME             Document Name.xls                          The file name of a document.
  FILESIZE             Numeric                                    The file size of a document (including imbedded attachments).
  MD5HASH (or                                                     The MD5 Hash value or "de-duplication key" assigned to a document.
  equivalent)
  EMAIL                                                           ID used to tie together e-mail threads.
  CONVERSATION
  INDEX
  NATIVELINK           D:\NATIVES\ABC000001.xls                   The relative path to a native copy of a document.

  FULLTEXT             D:\TEXT\ABC000001.txt                      The path to the full extracted text or OCR of the document. There should be a folder on
                                                                  the deliverable, containing a separate text file per document. These text files should be
                                                                  named with their corresponding bates numbers.

                                                                  If the attachment or e-file does not extract any text, then OCR for the document should
                                                                  be provided.




 ** As it relates to the CUSTODIAN metadata field above, the Producing Party reserves the right to produce in multiple fields (e.g.,
 CUSTODIAN + DUPLICATE CUSTODIAN) since the metadata may already be exported and logged as such.

 ** Same is true with all DATE and TIME Fields. These fields can be provided in separate fields or be combined into a single field as
 long as the required information is produced in the load file.




                                                                        21
                                                                STIPULATION AND (PROPOSED) ORDER
                                                                      REGARDING DISCOVERY OF ESI
DB1/ 101148692.1
